Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          16-AUG-2021
                                                          08:50 AM
                                                          Dkt. 3 ODAC



                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


    CITIBANK, NA AS TRUSTEE FOR WAMU SERIES 2007-HE2 TRUST,
                 Respondent/Plaintiff-Appellee,

                                  vs.

                WILLIAM GASPAR and JOYAL GASPAR,
               Petitioners/Defendants-Appellants,

                                  and

    HAWAIIAN OCEAN VIEW ESTATES ROAD MAINTENANCE CORPORATION,
                  Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 3CC171000137)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Petitioners/defendants-appellants William and Joyal
Gaspar’s application for writ of certiorari, filed on July 5,
2021, is hereby rejected.
          DATED:   Honolulu, Hawai#i, August 16, 2021.
                                 /s/ Mark E. Recktenwald
                                 /s/ Paula A. Nakayama
                                 /s/ Sabrina S. McKenna
                                 /s/ Michael D. Wilson
                                 /s/ Todd W. Eddins